Order entered September 29, 2021




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00202-CR

                     JAMES CURTIS MANNING, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 6
                            Dallas County, Texas
                    Trial Court Cause No. F-1657002-X

                                       ORDER

      Before the Court is appellant’s September 24, 2021 second motion to extend

time to file his brief. We GRANT the motion and ORDER the brief received with

the motion filed as of the date of this order.


                                                 /s/   LANA MYERS
                                                       JUSTICE